 Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 1 of 7 PageID: 247




 Not for Publication

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

DAYS INNS WORLDWIDE, INC., a
Delaware Corporation,

                   Plaintiff,                   Civil No. 2:19-cv-17191 (ES) (CLW)

      -v-                                                     Opinion

YUG HOSPITALITY, LLC, an Oklahoma
Limited Liability Company; LEENA PATEL,
an Individual; and SHAILESH PATEL, an
Individual,

                   Defendants.

 Katharine S. Hayden, U.S.D.J.

 I.     Introduction

        This matter comes before the Court on the motion (D.E. 12) of plaintiff Days

 Inns Worldwide, Inc. (“Days Inn”) for default judgment against defendants Yug

 Hospitality, LLC (“Yug”), Leena Patel, and Shailesh Patel (together, the “individual

 defendants,” and with Yug, “defendants”). Days Inn alleges that Yug breached a

 franchise agreement governing the operation of a Days Inn hotel and that the individual

 defendants breached their guaranty of that agreement. As set forth below, the motion

 is granted.

II.     Background




                                           1
Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 2 of 7 PageID: 248




      The complaint alleges as follows. Days Inn is a Delaware corporation with its

principal place of business in New Jersey. (D.E. 1, Compl. ¶ 1.) Yug is an Oklahoma

limited liability company with its principal place of business in Houston, Texas. (Id.

¶ 2.) The individual defendants, who are the only members of Yug, reside in Houston,

Texas. (Id. ¶¶ 3–5.) On January 18, 2018, Days Inn and Yug entered into a franchise

agreement for the operation of a 53-room lodging facility located in Tulsa, Oklahoma,

under the “Days Inn” brand, for a fifteen-year term, as well as a subscription agreement

that provided Yug access and “use of certain computer programs, applications, features

and services.” (Id. 10–11 & Ex. A, B.) On behalf of Yug, the individual defendants

personally guaranteed payments and performance under the franchise agreement. (Id.

¶¶ 20–22 & Ex. C.) Under the terms of the agreements, Yug and the individual

defendants, as guarantors, agreed to make certain payments to Days Inn. (Id. ¶¶ 13,

21.) In the event payments became “past due,” an interest fee of 1.5 percent per month

would incur. (Id. ¶ 14.)

      The franchise agreement permitted Yug to terminate with proper notice and

under two scenarios: (1) discontinued operation of the lodging facility as a Days Inn, or

(2) lost possession or right of possession of the lodging facility. (Id. ¶ 17.) However,

in the event of early termination, defendants agreed to pay liquidated damages in the

amount of $2,000 per room, plus any fees and interest. (Id. ¶¶ 18, 24, 31–34.)

      Days Inn alleges that on October 29, 2018, Yug unilaterally terminated the

franchise agreement by ceasing to operate the lodging facility in accordance with the

                                           2
Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 3 of 7 PageID: 249




franchise agreement. (Id. ¶ 23.) Days Inn acknowledged the termination through its

letter to Yug on November 8, 2020. (Id. ¶ 24 & Ex. D.) The letter demanded liquidated

damages, outstanding recurring fees, and early termination costs and fees. (Id. Ex. D.)

      Days Inn filed suit on August 26, 2019, against defendants, invoking federal

diversity jurisdiction. (Id. ¶ 6.) Its complaint asserts claims for an accounting from

inception through the termination of the franchise agreement (count 1, against Yug);

breach of contract for Yug’s failure to pay liquidated damages upon termination of the

franchise agreement (count 2, against Yug); in the alternative to count two, breach of

contract, seeking actual damages for premature termination of the agreement (count 3,

against Yug); breach of contract for Yug’s failure to remit recurring fees (count 4,

against Yug); unjust enrichment, also for Yug’s failure to remit recurring fees (count 5,

against Yug); and breach of the guaranty by the individual defendants (count 6, against

the individual defendants).

      Defendants were timely served on September 13, 2019. (D.E. 5.) Defendants,

pro se, secured an extension until November 4, 2019, to file a response to the complaint.

(D.E. 6; D.E. 7.) Defendants did not ultimately file a response to the complaint and

have not otherwise taken any action to defend this case. Default was entered against

them on November 21, 2019. (See D.E. 10.)

      Days Inn subsequently filed its motion, which is unopposed, for default

judgment against defendants. (D.E. 12; see also D.E. 12-2 (“Letter Brief”).) In support

of its motion, Days Inn submitted a certification of counsel (D.E. 12-4), and an affidavit

                                            3
 Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 4 of 7 PageID: 250




 of Suzanne Fenimore, the senior director of contracts compliance for Days Inn (D.E.

 12-3 (“Fenimore Aff.”)). Days Inn seeks a judgment in the amount of $188,509.95,

 representing $129,364.69 in liquidated damages plus $59,145.26 in recurring fees

 (comprising principal plus prejudgment interest).

III.    Legal Standard

        The Court may enter default judgment under Fed. R. Civ. P. 55(b)(2) against a

 properly served defendant who does not file a timely responsive pleading. Chanel, Inc.

 v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (Kugler, J.). Although cases are

 to be decided on their merits where practicable, whether to grant a motion for default

 judgment is “largely a matter of judicial discretion.” Id. In ruling on the motion, the

 Court accepts the well-pleaded factual allegations in the complaint as true but “need

 not accept the moving party’s legal conclusions or allegations relating to the amount of

 damages,” and must “ascertain whether ‘the unchallenged facts constitute a legitimate

 cause of action, since a party in default does not admit mere conclusions of law.’” Id.

 at 535–36 (citations omitted).

        In addition to determining that the facts state a legitimate cause of action and

 that the movant has established its damages, the Court must “make explicit factual

 findings as to: (1) whether the party subject to default has a meritorious defense, (2) the

 prejudice suffered by the party seeking default, and (3) the culpability of the party

 subject to default.” Doug Brady, Inc. v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171,

 177 (D.N.J. 2008) (Ackerman, J.) (citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d

                                              4
Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 5 of 7 PageID: 251




Cir. 1987)). The Court must also be satisfied that it has subject matter and personal

jurisdiction, and that the defendants were properly served. See Super 8 Worldwide, Inc. v.

Mahesh, Inc., No. 18-16336, 2019 WL 3244878, at *3 (D.N.J. July 19, 2019) (Vazquez,

J.).

IV.    Analysis

       Here, the Court has subject matter jurisdiction in view of the parties’ complete

diversity and the amount in controversy exceeding $75,000.           28 U.S.C. § 1332.

Defendants consented to personal jurisdiction in this Court by virtue of their assent to

the franchise agreement’s forum-selection clause.       See Nat’l Equip. Rental, Ltd. v.

Szukhert, 375 U.S. 311, 316 (1964) (“[P]arties to a contract may agree in advance to

submit to the jurisdiction of a given court.”). Days Inn properly served all parties on

September 13, 2019, serving Yug through its authorized agent, Leena Patel, see Fed. R.

Civ. P. 4(h); Shailesh Patel through his spouse, Leena Patel, at the address listed in the

franchise agreement, see Fed. R. Civ. P. 4(e)(2); and Leena Patel personally, see Fed. R.

Civ. P. 4(e)(1). Defendants never answered or otherwise responded to the complaint,

despite obtaining an extension of time to do so, and the Clerk of the Court entered

default against them. The threshold requirements for default judgment thus have been

met.

       Days Inn has also stated a claim for breach of contract against Yug and the

individual defendants for breaching the franchise agreement and guaranty, respectively.

To state a claim for breach of contract under New Jersey law, a plaintiff must establish

                                            5
Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 6 of 7 PageID: 252




“(1) a valid contract, (2) breach of that contract, and (3) damages resulting from that

breach.” Jackson Hewitt Inc. v. Gleason, No. 13-0510, 2013 WL 6384650, at *1 (D.N.J.

Dec. 6, 2013) (Salas, J.). Accepting Days Inn’s allegations as true, Yug had a valid

contract with Days Inn to “operate a Days Inn® guest lodging facility for a fifteen-year

term” and make “certain periodic payments.” (Compl. ¶¶ 12–13.) And the individual

defendants personally guaranteed Yug’s payment and performance upon default under

the franchise agreement. (Id. ¶¶ 20–22.) Yug unilaterally terminated the franchise

agreement when it prematurely ceased operation of the Days Inn guest lodging facility,

failed to pay liquidated damages, and failed to pay various fees required of it under the

franchise agreement; and the individual defendants did not make payments or perform

under the franchise agreement as guaranteed upon Yug’s default. (Fenimore Aff. ¶¶

12–16, 23–25.) Moreover, no meritorious defense is evident from the record. Indeed,

because defendants did not respond to Days Inn’s complaint, the Court “assumes that

[they] have no litigable defenses available.” Ramada Worldwide Inc. v. Courtney Hotels USA,

LLC, No. 11-0896, 2012 WL 924385, at *5 (D.N.J. Mar. 19, 2012) (Walls, J.).

      The remaining factors weigh in favor of granting default. Days Inn has been

prejudiced by defendants’ failure to appear because it has been prevented from seeking

relief. See Gowan v. Cont’l Airlines, Inc., No. 10-1858, 2012 WL 2838924, at *2 (D.N.J.

July 9, 2012) (Linares, J.) (finding prejudice because the plaintiff “has no other means

of seeking damages for the harm allegedly caused by Defendant”). And “[a]bsent any

evidence to the contrary, ‘the Defendant’s failure to answer evinces the Defendant’s

                                            6
Case 2:19-cv-17191-ES-CLW Document 14 Filed 12/14/20 Page 7 of 7 PageID: 253




culpability in [the] default.’” Travelodge Hotels, Inc. v. Seaside Hosp., LLC, No. 15-5595,

2016 WL 5899281, at *4 (D.N.J. Oct. 6, 2016) (McNulty, J.) (quoting Teamsters Pension

Fund of Philadelphia & Vicinity v. Am. Helper, Inc., No. 11-0624, 2011 WL 4729023, at *4

(D.N.J. Oct. 5, 2011) (Simandle, J.)). On this record, “[t]here is no evidence . . . that

defendants’ failure to respond to plaintiff’s complaint was caused by anything other

than defendants’ own culpability and willful negligence.” Ramada Worldwide, 2012 WL

924385, at *5. Accordingly, this Court finds that default judgment is proper.

      With respect to damages, Days Inn seeks $188,509.95, the combined amount for

recurring fees, liquidated damages, and interest. (Letter Brief at 6–7.) As to liquidated

damages, Days Inn specifically seeks 129,364.69.              That amount represents

$106,000.00—grounded in § 12.1 of the franchise agreement, which sets the liquidated

damages rate at $2,000 per guest room that Yug was authorized to operate at the time

of the termination (53)—and $23,364.60 in interest—grounded in § 7.3 of the franchise

agreement, which sets at a rate of 1.5 percent per month. As to recurring fees, Days

Inn seeks $59,145.26, which it proves defendants owe through an itemized statement

setting forth the basis for the amount. (See Fenimore Aff. ¶ 16 & Ex. E.)

V.    Conclusion

      For the foregoing reasons, the Court grants Days Inn’s motion (D.E. 12) for

default judgment against defendant. An appropriate order and judgment will follow.

                                                       /s/Katharine S. Hayden
Date: December 14, 2020                                Katharine S. Hayden, U.S.D.J.


                                            7
